Citation Nr: 1432959	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-46 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES
1. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

2. Entitlement to service connection for the purpose of establishing eligibility for VA outpatient dental treatment for tooth number 8, to include as secondary to an oral injury which caused the loss of four teeth.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010 and February 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing. A transcript of the hearing is of record.

In an October 2012 VA Form 9, Appeal to the Board, the Veteran requested a new Board Videoconference hearing. However, the Veteran failed to appear for his hearing scheduled for March 2013 and has made no request to reschedule the hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e). 

The Board remanded this case in January 2012 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1. The Veteran is in receipt of the maximum scheduler, 10 percent evaluation for tinnitus.

2. The damage to the Veteran's tooth number 8 is not related to his military service.  


CONCLUSIONS OF LAW

1. There is no legal basis upon which to grant entitlement to an initial evaluation in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2014).

2.  The criteria for service connection for the purpose of establishing eligibility for VA outpatient dental treatment for tooth number 8 are not met. 38 U.S.C.A.          §§ 1110, 1712; 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R.        §§ 3.102, 3.159, 3.326(a).

The law as mandated by statute, and not the evidence, is dispositive of the Veteran's claim for an increased rating for tinnitus thus, the Veteran's Claims Assistance Act (VCAA) of 2000 is not applicable. See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.); VAOPGCPREC 5-2004. No further action is required pursuant to the VCAA.

In regards to the claim for service connection for tooth number 8, after the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs). The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c) (4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In accordance with the January 2012 Board Remand, the Veteran was scheduled for a VA dental examination in October 2012, but he failed to appear for the scheduled examination. Pursuant to 38 C.F.R.            § 3.655, when entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination, scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655(b). The Veteran was informed that he had failed to appear for the scheduled VA examination in a supplemental statement of the case issued in November 2012. 

 The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Under the law, a claimant has a responsibility to present and support a claim for benefits under laws administered by the VA. 38 U.S.C.A. § 5107(a).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented testimony and oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. No further action pursuant to Bryant is necessary.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. The Veteran and his representative have been accorded many opportunities to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. See 38 C.F.R. § 3.103.


Analysis of the Claims

Increased Rating for Tinnitus

The Veteran contends that his tinnitus is more severe than reflected by the 10 percent disability evaluation currently assigned. Because 10 percent is the highest rating available for tinnitus and the record is devoid of evidence to trigger extraschedular consideration, his claim will be denied.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. See Fenderson v. West, 7 Vet. App. 55 (1994).  

As to tinnitus as a disease entity, the disorder is rated as 10 percent disabling under 38 C.F.R. § 4.87, DC 6260, the maximum evaluation assignable under that diagnostic code. Neither Diagnostic Code 6260, nor any other Diagnostic Code allows the assignment of a schedular evaluation in excess of 10 percent for tinnitus. The claim for a higher schedular evaluation must be denied as a matter of law. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

There is no other evidence or suggestion in the record that would support further inquiry as to an extraschedular evaluation. The law provides that the VA Schedule will ordinarily apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b) (1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran stated that he has ringing in his ears constantly. Ringing in the ears is the primary symptom of tinnitus and is already contemplated by the rating schedule. Therefore, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). 

The Board concludes that there is no legal basis upon which to grant the Veteran entitlement to an initial evaluation in excess of 10 percent for tinnitus.

Service Connection for Purposes of Establishing Eligibility for VA Outpatient Dental Treatment

The Veteran seeks service connection for his tooth number 8. The Veteran contends that the extraction of his service connected teeth numbers 10, 11, and 12 after a traumatic injury in-service caused dental problems in tooth number 8. Specifically, he claims that tooth number 8 became loose and needed to be extracted as a result of his in-service extractions. The preponderance of the evidence is against the claim and it is denied. 

Dental disabilities are treated differently than medical disabilities in the VA benefits system. See 38 C.F.R. § 3.381. As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment. See 38 C.F.R. § 3.381(a).  

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302 (1993).

Under 38 C.F.R. § 17.161(g), veterans with a dental condition professionally determined to be an aggravating disability from an associated service connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

The Veteran is service connected for dental treatment purposes for teeth numbers 10, 11, and 12. Service treatment records document that teeth numbers 10, 11, and 12 were fractured and/or shattered during a May 1979 in-service accident.

In a January 2010 statement, the Veteran reported that when VA replaced his bridge in 2003, tooth number 12 was also removed by medical necessity, which loosened tooth number 13. He indicated that tooth number 13 subsequently broke off. 

In a subsequent January 2010 statement, the Veteran indicated that he was mistakenly made a claim for treatment for tooth number 13, but he wished to claim tooth number 8 rather than tooth number 13. He stated that he had a four tooth bridge, but he only received VA dental treatment for teeth numbers 10, 11, and 12.

In January 2012 the Board remanded the Veteran's dental claim to allow the Veteran to undergo a VA dental examination. The Veteran failed to appear for his VA examination scheduled in October 2012. Thus, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655(b). 

Such records as are obtained include VA treatment records, which indicate the Veteran has received extensive dental treatment including multiple tooth extractions, root canals, and bridge replacement. A February 2010 dentistry procedure note states, "valplast PPD loose as #8 was an abutment tooth" and diagnosed "#8 periapical abscess. Decayed into gingival tissues." An April 2010 VA dentistry procedure note documented a maxillary valplast partial denture was inserted to replace teeth numbers 8, 9, 10, 11, and 12.  A June 2011 dentistry procedure note indicated there was valplast material between teeth numbers 8 and 7 that compromised esthetics. 

During an April 2011 DRO hearing, the Veteran testified that he had a bridge inserted after he knocked four teeth out in service. The initial bridge reportedly lasted from 1979 to 2003, and he had the bridge replaced in 2003. Since 2003, the dentist had to pull some of his old teeth. He admitted that he did not frequent the dentist for oral maintenance because it was a traumatic experience for him after he had his teeth pulled after the in-service accident. As a result of not going to the dentist, he admitted that all of his teeth were "bad."

During a September 2011 Board Videoconference hearing, the Veteran maintained his contention that the bridge inserted in his mouth after his in-service injury ultimately led to damage to his tooth number 8 requiring extraction and a new bridge. 

Reiterating that based on the evidence of record and without the Veteran's cooperation toward development of further evidence, the Board has been unable to identify a basis upon which relief may be granted. In Nielson v. Shinseki, 607 F.3d 802, 808 (2010), the Federal Circuit suggested that, while injuries resulting from malpractice could constitute service trauma in some circumstances, service trauma does not include the intended result of proper medical treatment.  The Veteran has not established a factual foundation for his assertion, nor pled an allegation of unintended results of treatment with specificity, and the remainder of the record does not support or suggest such a finding.  The dispositive issue is one of causality, and although the medical evidence of record establishes the Veteran has required dental treatment for his tooth number 8, the evidence does not establish that the  complications are due to dental procedures performed on his service connected teeth numbers 10, 11, and/or 12. 

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has a current dental disability that satisfies the criteria set forth above) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, supra (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a dental condition.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)
ORDER

An increased rating in excess of 10 percent for tinnitus is denied.

Service connection for the purpose of establishing eligibility for VA outpatient dental treatment for tooth number 8, to include as secondary to an oral injury which caused the loss of four teeth is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


